IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
UNIVERSAL UNDERWRITERS
INSURANCE COMPANY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4426

BODY PARTS OF AMERICA,
INC.,

      Appellee.


_____________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Jonathan P. Hempfling of Marcadis Singer P.A., Tampa, for Appellant.

Christopher M. Costello of Brannon, Brown, Haley & Bullock, P.A., Lake City, for
Appellee.




PER CURIAM.

      Appellant appeals the trial court’s final order dismissing its Second Amended

Complaint for failure to state a cause of action. In deciding the propriety of this

order, we are “held” to the following, well-established principles of review:
      “The primary purpose of a motion to dismiss is to request the trial court
      to determine whether the complaint properly states a cause of action
      upon which relief can be granted and, if it does not, to enter an order of
      dismissal. Provence v. Palm Beach Taverns, Inc., 676 So. 2d 1022 (Fla.
      4th DCA 1996). In making this determination, the trial court must
      confine its review to the four corners of the complaint, draw all
      inferences in favor of the pleader, and accept as true all well-pleaded
      allegations. City of Gainesville v. State, Dept. of Transp., 778 So. 2d
      519 (Fla. 1st DCA 2001); Cintron v. Osmose Wood Preserving, Inc.,
      681 So. 2d 859, 860-61 (Fla. 5th DCA 1996); Provence. It is not for
      the court to speculate whether the allegations are true or whether the
      pleader has the ability to prove them.             City of Gainesville;
      Provence. Thus, ‘[t]he question for the trial court to decide is simply
      whether, assuming all the allegations in the complaint to be true, the
      plaintiff would be entitled to the relief requested.’ Cintron, 681 So. 2d
      at 860-61. When an appellate court reviews an order determining the
      sufficiency of a complaint, the appellate court must apply the same
      principles as the trial court. City of Gainesville. Because the
      determination whether a complaint sufficiently states a cause of action
      resolves an issue of law, an order granting a motion to dismiss is
      reviewable on appeal by the de novo standard of review. Id.”

Sobi v. Fairfield Resorts, Inc., 846 So. 2d 1204, 1206-07 (Fla. 5th DCA 2003)

(emphasis added) (footnote omitted) (quoting Fox v. Prof’l Wrecker Operators of

Fla., Inc., 801 So. 2d 175, 178 (Fla. 5th DCA 2001)); accord Toney v. C. Courtney,

191 So. 3d 505, 507 (Fla. 1st DCA 2016) (“At this stage in the proceedings, we are

required to accept as true the amended complaint’s well-pleaded factual allegations

and to draw all reasonable inferences from the allegations in the appellant’s favor.”)

        In the present case, confining our review to the four-corners of the complaint

and its attachments, accepting as true all its well-pleaded allegations, and drawing

all inferences in favor of Appellant, we conclude that the Second Amended

                                          2
Complaint sufficiently states a cause of action so as to withstand a motion to dismiss.

Accordingly, we reverse the order on review and remand for further proceedings

consistent with this opinion.

      REVERSED and REMANDED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.




                                          3